UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1180


In re:    EARL SPENCER BOYCE, JR.,

                       Petitioner.



         On Petition for Writ of Mandamus (1:08-cv-00535-MR;
                            1:06-cr-00020)


Submitted:   September 22, 2011            Decided:   October 3, 2011


Before GREGORY, DUNCAN, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Earl Spencer Boyce, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Earl   Spencer    Boyce,    Jr.,    petitions    for    a   writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                  He seeks an

order from this court directing the district court to act.                       Our

review of the district court’s docket reveals that the district

court entered an order denying Boyce’s motion.                       Accordingly,

because the district court has recently decided Boyce’s case, we

deny the mandamus petition as moot.               We grant leave to proceed

in forma pauperis.        We dispense with oral argument because the

facts   and    legal   contentions       are   adequately     presented    in    the

materials     before   the     court   and     argument   would   not     aid    the

decisional process.



                                                                PETITION DENIED




                                          2